Citation Nr: 0803851	
Decision Date: 02/04/08    Archive Date: 02/12/08

DOCKET NO.  05-12 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable disability rating for service-
connected residual scars of a subcutaneous mastectomy of the 
left breast.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1974 to July 1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision by the 
Department of Veterans Affairs (VA), Regional Office (RO) 
located in St. Petersburg, Florida, which, in part, continued 
a noncompensable disability rating for the veteran's service-
connected residual scars of subcutaneous mastectomy of the 
left breast.


FINDING OF FACT

The veteran's residual scar of a subcutaneous mastectomy of 
the left breast is 8 centimeters by 0.3 centimeters, and is 
tender and painful on the interior aspect of the nipple.


CONCLUSION OF LAW

The criteria for a 10 percent disability rating for a 
residual scar of a subcutaneous mastectomy of the left breast 
have been met.  38  U.S.C.A. §§ 1155, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.321, 4.7, 4.118, Diagnostic Code 7804 
(2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The Board has considered whether further 
development and notice under the Veterans Claims Assistance 
Act of 2000 or other law should be undertaken.  However, 
given the results favorable to the veteran, further 
development under the VCAA or other law would not result in a 
more favorable result for the veteran, or be of assistance to 
this inquiry.  

In the decision below, the Board grants the veteran's claim 
for an increased disability rating.  The RO has provided the 
necessary notice regarding the assignment of an effective 
date in July 2006 correspondence and will be responsible for 
addressing any notice defect as to the rating and effective 
date elements when effectuating the award.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2007).

Increased disability rating

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38  
U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  It is necessary to evaluate the 
disability from the point of view of the veteran working or 
seeking work, 38 C.F.R. § 4.2, and to resolve any reasonable 
doubt regarding the extent of the disability in the veteran's  
favor.  38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.

When the requirements for a compensable disability rating of 
a diagnostic code are not shown, a noncompensable disability 
rating is assigned.  38 C.F.R. § 4.31 (2007).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2007).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2007);  
Peyton v. Derwinski, 1 Vet. App. 282 (1991).

While the veteran's entire history is reviewed when assigning 
a disability evaluation, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  A recent decision of the United States 
Court of Appeals for Veterans Claims (Court) has held that in 
determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  See Hart v. Mansfield, No. 
05-2424 (U.S. Vet. App. Nov. 19, 2007).  In other words, 
where the evidence contains factual findings that demonstrate 
distinct time periods in which the service-connected 
disability exhibited diverse symptoms meeting the criteria 
for different ratings during the course of the appeal, the 
assignment of staged ratings would be necessary.

The veteran's service-connected residual scar of a 
subcutaneous mastectomy of the left breast has been evaluated 
under Diagnostic Code 7805.  Under this diagnostic code 
provision, scars are to be rated on limitation of motion of 
the affected part.  38 C.F.R. § 4.118, Diagnostic Code 7805 
(2007).

The veteran's claim for an increased disability rating for 
the service-connected  residual scar of a subcutaneous 
mastectomy of the left breast was received by the RO in June 
2003.  By rating action dated in May 2005, the RO continued 
the noncompensable disability rating.

A VA scars examination report dated in August 2003 shows that 
the veteran reported daily pain in the scar area, for which 
he used an analgesic.  Physical examination revealed a well-
healed scar measuring 5 centimeters.  Palpation was difficult 
as the veteran pulled away, but the examiner deduced that the 
area may have been tender.  There was no significant tissue 
loss or keloid formation.  The assessment was status post 
left breast mastectomy with residual scar.

A VA skin diseases examination report dated in April 2004 
shows that the veteran reported pain on the left breast scar 
below the left nipple.  Physical examination revealed an 
atrophic hypopigmented plaque with slightly raised 
erythematous border with less than one percent of the skin 
involved, located below the left nipple. There was no 
disfigurement.  The diagnosis was scar in the left breast.

A VA outpatient treatment record dated in October 2005 shows 
that the veteran reported pain and tenderness associated with 
the left breast scar.  Physical examination revealed a scar 
of the left breast measuring 8 centimeters by 0.3 
centimeters.  The scar was elevated on inferior aspect and 
was superficial, tender and painful.  There was no adherence 
to underlying tissue, irregularity, atrophy, shininess, 
scaliness, instability, inflammation, edema, or keloid 
formation.  The scar was not deep, but was hypopigmented.  
There was no limitation of motion caused by the scar.  The 
diagnosis was a hypertrophic scar at the site of nipple 
muscle contraction, which might cause slight trauma to scar 
causing pain.

In light of the competent medical evidence set forth above, 
there does not appear to be any limitation of motion 
resulting from the veteran's service-connected residual scar 
of a subcutaneous mastectomy of the left breast so as to 
warrant an increased disability rating pursuant to Diagnostic 
Code 7805.  

However, the Board has also considered whether additional 
diagnostic code provisions may be applicable in securing the 
veteran an increased disability rating for his service-
connected scar of the left breast.  Under Diagnostic Code 
7804, a maximum 10 percent disability rating is warranted 
where there is a superficial painful scar on examination.  38 
C.F.R. § 4.118, Diagnostic Code 7804 (2007).
In this regard, the Board finds that the VA examinations in 
August 2003, April 2004, and October 2005 each show that the 
veteran's service-connected scar of the left breast was 
tender and painful.  Moreover, the October 2005 examination 
report reveals that the scar was superficial.  As such, the 
Board finds that the service-connected residual scar of a 
subcutaneous mastectomy of the left breast warrants a 10 
percent disability rating under Diagnostic Code 7804.  This 
diagnostic code provision provides a maximum disability 
rating of 10 percent for a superficial painful scar on  
examination.  

The veteran's service-connected scar on the left breast 
measured 8 centimeters by 0.3 centimeters (not approaching 12 
square inches or 77 square centimeters).  The scar is not 144 
square inches or greater to warrant application of Diagnostic 
Code 7802, which provides for scars, other than head, face, 
or neck that are superficial and do not cause limitation 
motion.  There is no evidence that the veteran's scar limits 
his motion to warrant application of Diagnostic Code 7801, 
which provides for scars, other than head, face, or neck, 
that are deep or that cause limited motion; or Diagnostic 
Code 7805, which provides for other scars, which are rated on 
limitation of function of the affected part.  There is no 
evidence that the scar is unstable to warrant application of 
Diagnostic Code 7803, which provides for superficial, 
unstable scars.  See Butts v. Brown, 5 Vet. App. 532 (1993) 
(choice of diagnostic code should be upheld if supported by 
explanation and evidence).  See 38 C.F.R. § 4.118, Diagnostic 
Codes 7801, 7802, 7803, 7804, and 7805 (2007).

In sum, the Board finds that a 10 percent disability rating 
is warranted for service-connected residual scar of a 
subcutaneous mastectomy of the left breast, but that the 
preponderance of the evidence is against the claim for a 
higher disability rating.  38 U.S.C.A. § 5107(b) (West 2002 & 
Supp. 2007); Gilbert v.  Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board finds that there is no showing that the 
veteran's breast scar reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
ratings on an extraschedular basis.  The condition is not 
productive of marked interference with employment not 
contemplated by the assigned rating, or any, let alone, 
frequent periods of hospitalization, or that it has otherwise 
rendered impractical the application of the regular schedular 
standards.  In the absence of these factors, the criteria for 
submission for assignment of an extraschedular rating are not 
met and the Board is not required to remand this claim to the 
RO for the procedural actions outlined in 38 C.F.R. 
§ 3.321(b)(1).  See Bagwell v. Brown, 9 Vet. App. 337, 338-9 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to a disability rating of 10 percent for residual 
scar of a subcutaneous mastectomy of the left breast is 
granted, subject to the applicable criteria governing the 
payment of monetary benefits.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


